 Case 20-30480       Doc 202     Filed 06/21/21 Entered 06/21/21 15:33:22            Desc Main
                                 Document      Page 1 of 49




                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NORTH DAKOTA




In Re: Delroy Siewert and Cindy Siewert,                       CHAPTER 12 BANKRUPTCY

                                Debtors.                       Case No.: 20-30480




                           DEBTOR'S SECOND AMENDED
                       CHAPTER 12 PLAN OF REORGANIZATION

                                       DATED 6-21-2021




       Debtor, Delroy Siewert, and Joint Debtor, Cindy Siewert, Debtors-in-Possession,
(hereinafter referred to jointly as "Debtors"), propose the following Plan under 11 U.S.C. §§
1221 and 1222:

                          ARTICLE 1: SUMMARY OF THE PLAN

The property of the Debtors has been valued, and the claim of each secured creditor is being
treated as secured in the amount of the value of the property securing such claim. Costs of
administration are being paid on the effective date of the Plan unless otherwise agreed to or
directed by the Court. Priority claims are being paid in full as allowed. The Debtor will pay the
Trustee no less than all disposable income, as that term is defined in 11 U.S. C. Section 1225, for
Trustee administration and distribution to unsecured creditors. The deficiency claims of all
secured creditors will be treated as unsecured claims unless otherwise ordered by the Court.

                       ARTICLE 2: TERM AND EFFECTIVE DATE

This plan shall continue for a period of three years from its effective date or upon payment of all
timely filed claims in full. The date of the entry of the order first confirming a plan is the
effective date.

                          ARTICLE 3: PROPERTY VALUATIONS

Debtors propose to value their property as set out in Debtors’ Exhibit A attached hereto.
 Case 20-30480        Doc 202      Filed 06/21/21 Entered 06/21/21 15:33:22              Desc Main
                                   Document      Page 2 of 49




                           ARTICLE 4: LIQUIDATION ANALYSIS
Based on the debtors’ liquidation analysis, the debtors agree that filed and allowed unsecured
claims will be paid in full under this plan and any modified plan filed in this case. The debtors’
liquidation analysis is attached to this plan.

                               ARTICLE 5: LIVING EXPENSES

The projections of net employment income are reflected on Exhibit D. Delroy Siewert’s net
Synergy truck driving income of $2,399.48, and Cindy’s net employment income of $1,495.83,
for a total of $3,895.31 per month, shall be the source of income for payment of living
expenses. The debtors' projection of living expenses is $3,647.00 per month. The debtors shall
limit their annual withdrawals for living expenses to $43,770.84, unless said amount shall be
modified by Court Order. Unless otherwise directed by the Court, The debtors shall use their
employment income to pay their living expenses. Living expenses include the items listed
generally on Exhibit B, including payments on the Debtor’s 2008 Chevy 2500 Pickup, Pontoon,
and Motorcycle. The Court shall retain authority and jurisdiction to modify said allowance
upon application of a party in interest.

                             ARTICLE 6: DISPOSABLE INCOME

The Debtor’s projection of farm income (Exhibit D) shows a net farm income of $17,432.83 per
month, plus tree sales net income of $176.61 per month for a total net annual income of
$211,313.28. Said income was calculated at 1500 ton baled hay. After the April 2021 hay
auction, the debtors estimate that the hay available for 2021-22 will likely be about 1000 ton per
year at a sale price of $130 per ton, which reduced the annual farm income projected on Exhibit
D approximately $20,000.00. Therefore, Exhibit E reflects a decrease in farm income to
$398,605.00 from the projected farm income on Exhibit D. The farm income will be used to pay
debtor’s projected farm operating expenses. For the term of this plan, all of the debtors'
disposable income (income not necessary for the continuation, preservation and operation of the
farm and for the maintenance or support of the debtors and their dependents), regardless of the
amount, will be paid to the Trustee. The Trustee shall disburse these funds first to any allowed
and unpaid priority claims (including administrative expenses and Trustee’s fees) and second to
allowed non-priority unsecured claimants.

                            ARTICLE 7: POST CONFIRMATION

For the duration of the Chapter 12 plan, the debtors shall seek court approval to obtain credit or incur
debt outside the ordinary course of business. After confirmation of this Plan, the Debtor may incur
secured debt including but not limited to operating loans, livestock loans, real estate loans and/or
machinery loans and may grant lenders with respect to such loans a security interest, lien, deed of
trust or mortgage in the property of the bankruptcy estate, including but not limited to future crops,
machinery owned or hereafter acquired, real estate or other personal property of the estate, after
filing a motion or application for authority to incur secured debt and obtaining approval from the
 Case 20-30480        Doc 202      Filed 06/21/21 Entered 06/21/21 15:33:22              Desc Main
                                   Document      Page 3 of 49




U.S. Bankruptcy Court for the District of North Dakota. Any such security interest, lien, deed of trust
or mortgage shall be junior and inferior to any such interest provided for in this Plan unless otherwise
agreed to by the creditor holding such interest under this Plan. The Debtor may liquidate unsecured
assets and such proceeds from the sale or liquidation of such assets shall be paid to the Trustee.

       ARTICLE 8: COSTS OF ADMINISTRATION AND PROFESSIONAL FEES

Professionals, Costs of Administration: Claims for compensation and expenses of professionals
and court costs shall be paid upon approval by the Court and as directed by the Court or the terms
of this plan.

Trustee’s Fees. The Chapter 12 Trustee shall make application to the Court for approval of trustee’s
fee and for any reasonable and necessary expenses of the Trustee in effectuating the Trustee’s duties
under the Bankruptcy Code in administering this case. The debtors shall pay an amount equal to five
percent (5%) of all payments disbursed by the Chapter 12 Trustee as an estimated payment and the
Trustee shall hold the fee until the Trustee’s fees and expenses are applied for and approved by the
Court. Once the Trustee’s fees are approved, the Trustee shall pay them. If there are excess funds in
the account at the end of the case, the money shall be paid to the unsecured creditors and any excess
after paying the unsecured creditors shall be paid to the debtors, unless otherwise ordered by the
Court. All payments shall be made through the Chapter 12 Trustee unless otherwise stated
herein. Creditors shall only accept direct payments from the debtors if specified in the Plan.

Debtors’ Attorney’s Fees. Debtors’ attorney will apply to the Court for compensation in this case
for attorney’s fees, administrative work and reimbursement of costs and expenses incurred during the
representation of the debtors pre- and post-petition. Upon approval of such compensation by the
Court, the debtors shall make an annual payment for the remaining fees owed (after application of the
debtors’ pre-petition retainer of $10,000.00) to the Chapter 12 Trustee on or before November 30,
2021. Additional approved debtors’ attorney’s fee applications shall be paid to the trustee on or
before November 30th of the following year. The debtors shall provide the additional funds as is
necessary to provide for the Trustee’s 5% fee when making these payments.

            ARTICLE 9: CLASSIFICATION AND TREATMENT OF CLAIMS

Secured Claims. The term “secured claim” as used in this Plan shall mean an allowed claim in
an amount equal to the value of a creditor’s interest in real or personal property, as set forth in
this Part or order of the Court. The balance of the total allowed claim held by a given creditor
shall be deemed to be an unsecured claim. However, nothing in this Part shall restrict the
debtor, Trustee, or other party from objecting under Fed. R. Bankr. P. 3007 to the allowance of
the unsecured portion of the claim. All creditors whose claims are treated as secured in this
plan shall retain their liens on the collateral securing their respective claims as specified in the
plan and until such claims are paid in full in the amount allowed as secured. A creditor shall
release its lien(s) upon payment in full of the secured claim held by the creditor as set forth in
this Plan or order of the Court. Except as modified by the terms of this Plan, all documents
evidencing indebtedness and security in favor of said secured creditors remain the same and are
incorporated herein by reference.
 Case 20-30480       Doc 202      Filed 06/21/21 Entered 06/21/21 15:33:22            Desc Main
                                  Document      Page 4 of 49




If the value of creditor’s interest in real or personal property is such that the creditor does
not have a secured claim as defined and set forth in this Part, said creditor shall release its
lien upon the entry of an order of discharge by the Court. The balance of the total allowed
claim held by the creditor shall be deemed to be an unsecured claim. However, nothing in
this Part shall restrict the debtor, Trustee, or other party from objecting under Fed. R. Bankr.
P. 3007 to the allowance of the unsecured portion of the claim.

Treatment under this Chapter 12 plan. The Debtors propose that the secured claims of
this creditor be allowed in full, as of the date of confirmation of this Plan, and that said
claims be paid as follows:

                                        CLASSES OF
                                         CLAIMS

CLASS 1: AGCO FINANCE,
LLC
CLASS 2: DAKOTA WEST CREDIT
UNION CLASS 3: DEERE & COMPANY
CLASS 4: FARM CREDIT LEASING SERVICES
CORP. CLASS 5: GATE CITY BANK
CLASS 6:       GATE CITY
BANK CLASS 7:           GATE
CITY BANK CLASS 8:
GATE CITY BANK
CLASS 9: PERFORMANCE FINANCE (WAYFINDER
FINANCIAL) CLASS 10: MANLEY J. AND ARLENE SIEWERT
CLASS 11: MANLEY J. AND ARLENE
SIEWERT CLASS 12: UNION EQUIPMENT
FINANCE
CLASS 13: U.S. DEPT. OF AGRICULTURE - FARM SERVICE AGENCY
(FSA)


      1.      Class 1. AGCO Finance, LLC: Class 1 is the fully secured claim
      AGCO Finance, LLC, based on their proof of claim balance of $51,767.52 plus
      attorneys’ fees incurred in the sum of $5,000. This claim is fully secured by a
      Massey Ferguson Tractor/Loader MF- 4610M. The original loan documents
      shall govern, except to the extent amended by the Plan provisions herein.
Case 20-30480     Doc 202     Filed 06/21/21 Entered 06/21/21 15:33:22            Desc Main
                              Document      Page 5 of 49



   This claim will be amortized at five and one-quarter percent (5.25%) interest as
   of the date of filing over seven (7) years. An initial payment of $9,797.00 plus
   five percent Trustee’s fees (estimated to be $489.85) will be made on November
   30, 2021, with semi-annual payments in the amount of $4,760.92 plus Trustee’s
   fees (estimated to be $238.05) thereafter on May 31st and November 30 th until
   paid in full. All payments will be paid through the Trustee during the term of the
   plan and directly by the Debtors thereafter. The Debtors will hold an auction to
   sell chattel on or before October 31, 2022, and the proceeds from that sale will
   be used to directly pay secured creditors. Should this claim not be paid in full
   from equipment auction sale, Debtors shall continue to pay the semi-annual
   payments as stated above, with a balloon payment to pay the balance of the
   claim in full, no later than 5 years after the effective date of the plan.

   In the event any payment due should not be made by the due date, AGCO
   Finance LLC will give Debtors a thirty (30) day written notice of default and the
   right to cure. Payment to the trustee within the curative period shall be
   considered cure of any noticed default. If Debtors do not cure the default within
   the 30-day curative period, Debtors agree to turn over to AGCO Finance, LLC
   the collateral securing the debt. AGCO Finance LLC may file an affidavit of
   default/non-compliance seeking entry of an order granting relief from the
   automatic stay of 11 U.S.C. § 362(a) so that it may pursue its state court
   collection and enforcement remedies, including enforcement of the Judgment
   dated June 22, 2020 in Adams County District Court Case No. 01-2020-CV-
   00016 requiring turnover of the collateral. If a response is filed, an evidentiary
   hearing may be set by the Court. If no objection is filed within five calendar
   days of the filing of the affidavit, the Court may enter an order granting AGCO
   Finance LLC relief from the automatic stay.

   2.        Class 2. Dakota West Credit Union (DWCU): Class 2 is the fully
   secured claim of Dakota West Credit Union. This claim is secured by a First
   Mortgage on the Debtors’ real property located in Adams County, North Dakota
   and Perkins County, South Dakota. DWCU will retain its lien(s). The proof of
   claim (Claim #24) filed by DWCU indicates a balance of $1,022,599.66 at the
   time of filing with variable interest accruing at 5.25%. Attorney fees and
   expenses through November 5, 2020 are $43,364.98 (included in the balance
   listed above). Dakota West Credit Union will be allowed additional attorney’s
   fees upon Dakota West filing an amended proof of claim prior to confirmation of
   this Plan or within 15 days of entry of an order confirming this Plan. Debtors will
   not object to any claimed attorney’s fees in an additional maximum amount of
   $10,000.00. Should Dakota West file a proof of claim for claimed attorney’s fees
   in an additional amount greater than $10,000, Debtors may object to the amended
   proof of claim.

   Interest shall continue to accrue at the non-default rates provided for in the
   DWCU promissory notes until the effective date of the Plan. Beginning on the
   effective date of the Plan, the entire outstanding balance of the DWCU claim,
   except for attorney’s fees, shall be capitalized and the claim will be amortized at
Case 20-30480     Doc 202      Filed 06/21/21 Entered 06/21/21 15:33:22            Desc Main
                               Document      Page 6 of 49



   five and one-quarter percent (5.25%) interest as of the date of confirmation over
   thirty (30) years with an annual payment of $68,429.23, plus five percent
   trustee’s fees ($3,421.47) due on or before November 30th of each year
   (beginning November 30, 2021) until paid in full which must occur on or before
   March 31, 2023. Dakota West will additionally be paid an adequate protection
   payment of $23,055.00 on or before May 1, 2021. All payments are to be applied
   first to any attorney’s fees or expenses allowed under this Plan, next to interest,
   and third, to reduce principal. All payments will be paid through the Trustee
   during the term of the plan and directly by the debtors thereafter.

   Debtors will list “for sale” with a reputable real estate broker no later than August
   1, 2021, the real property in Perkins County, State of South Dakota, (the “Perkins
   County, South Dakota Property”) described as follows:

                   T 22 N, R 10 E of BHPM, Perkins County, SD
                   Sec 18: SW 1/4 NW 1/4; NW 1/4 SW 1/4 ; E 1/2 SW 1/4;
                   & SE 1/4 (about 320 acres)

                   Township 22 North, Range 10 East, Perkins County,
                   South Dakota, Section 19: NE 1/4 and E 1/2 NW 1/4 and
                   SW 1/4 NW 1/4, subject to all easements and rights of
                   way and excepting from this sale and contract and the
                   deed and the warranties herein contemplated any interest
                   in minerals or other substances in and under the above-
                   described lands that have been heretofore reserved or
                   conveyed of record, intending to convey to Buyer all
                   minerals Sellers own of record.

   The Real Property or its address is commonly known as Rural, Perkins County,
   SD.

   The sale listing and any subsequent sale of the Perkins County, South Dakota Property
   will be conditioned upon Debtors’ right to farm the Perkins County, South Dakota
   Property through November 30, 2022. Sales proceeds will be submitted directly from
   the closing agent to DWCU (with no Trustee’s fees due). Should DWCU’s claim not be
   paid in full from the sale of the South Dakota Property, the Debtors will have 90 days
   (until March 31, 2023) to secure financing or otherwise to pay the balance of the claim
   in full. DWCU will immediately release its lien upon Debtors’ real property located in
   Adams County, North Dakota upon payment in full. Until such time, DWCU will
   retain a first priority lien against the Adams County, North Dakota Real Property until
   their claim is paid in full. Should the sale of the South Dakota Property result in a
   surplus, the Debtors will remit the funds to the Trustee for payment of claims under this
   plan.
Case 20-30480     Doc 202     Filed 06/21/21 Entered 06/21/21 15:33:22           Desc Main
                              Document      Page 7 of 49



   Debtors shall have until July 31, 2022, to obtain a signed purchase agreement for the
   sale of the Perkins County, South Dakota Property. A closing date for the purchase of
   property must be within sixty-one (61) days of the execution of the purchase agreement
   unless a later date is approved by DWCU. DWCU may object to the purchase
   agreement if the purchase price, less reasonable closing costs, commissions, and similar
   deductions from the gross proceeds, is not within ninety percent (90%) of the amount
   owing DWCU.

   In the event Debtors do not obtain a signed purchase agreement by July 31, 2022, that is
   acceptable to DWCU, Debtors shall obtain a signed auction listing agreement with an
   auctioneer acceptable to DWCU for the Perkins County, South Dakota Property. The
   written agreement with the auctioneer must be finalized, approved by DWCU, and
   signed by Debtors and Manley Siewert no later than August 31, 2022, for the auction to
   be conducted no later than October 31, 2022, with closing for any sales to occur no later
   than December 31, 2022. Debtors must obtain Manley Siewert’s (and if necessary for
   clear title Arlene Siewert’s or her personal representative’s) cooperation, agreement,
   and execution on all instruments necessary to effectuate the terms of this Plan,
   recognizing that the Debtor Delroy Siewert is the purchaser of the Perkins County,
   South Dakota Property from Manly and Arlene Siewert under two separate contracts for
   deed.

   The net land sale proceeds will be used to pay the claim of DWCU. Any surplus
   proceeds from the sale of the 280-acre parcel (Section 19: S 1/2, NW 1/4, S 1/2, NW
   1/4, and NE 1/4, NW ¼, Township 22 North, Range 10 East, Perkins County, South
   Dakota) will be paid to the Trustee for disbursement to creditors under the terms of the
   plan. Any surplus proceeds from the sale of the 320-acre parcel (Section 18: SW ¼
   NW ¼; NW ¼ SW ¼ ; E ½ SW ¼; & SE ¼, T22 N. R 10 E Of BNPM, Perkins County,
   South Dakota) will first be paid to Manley Siewert and Arlene Siewert towards
   satisfaction of their secured claim #26-2 (Class 11) and second the Trustee for
   disbursement to creditors under the terms of the plan.

   Debtors and Manley Siewert (and if necessary for clear title Arlene Siewert or her
   personal representative) shall within 30 days of entry of an order confirming this Plan
   execute a deed in lieu of foreclosure for the Perkins County, South Dakota Property in
   favor of Dakota West Credit Union to be held in escrow until one of the following shall
   occur: 1) DWCU’s claim is paid in full; or 2) Debtors’ default under this Plan that goes
   uncured as provided in this Plan. The deed in lieu shall be in form and substance
   acceptable to Dakota West Credit Union and be accompanied by estoppel affidavits in
   form and substance acceptable to Dakota West Credit Union. The deed in lieu of
   foreclosure and estoppel affidavits must be in recordable form, for use only in the event
   that the Debtors do not sell (either by private sale of by auction as stated above) the
   Perkins County South Dakota Property as provided in this Plan, with the net sale
   proceeds delivered to DWCU by December 31, 2022, or other uncured default by the
Case 20-30480     Doc 202     Filed 06/21/21 Entered 06/21/21 15:33:22             Desc Main
                              Document      Page 8 of 49



   Debtors under this Plan. Debtors will enter into an escrow agreement with any third-
   party escrow agent acceptable to both Debtors and DWCU, but if they cannot agree on
   the escrow agent, the Debtors or the Debtor's agent or attorney shall select one escrow
   agent, DWCU or the DWCU's agent or attorney shall select another escrow agent, and
   these two so selected shall select a third escrow agent. All persons selected must be
   disinterested residents of the State of North Dakota or entity authorized to do business
   in the State of North Dakota, not related to either party nearer than the fourth degree. If
   the two fail to agree upon the third person, then such escrow agent appointed and
   approved by the court. Any escrow fee shall be added to the indebtedness owed to
   Dakota West Credit Union. The escrow agreement shall provide that the deed in lieu
   and estoppel certificates are to be delivered to Dakota West Credit Union in the event a
   default of the Debtors under this Plan that remains uncured after 30 days written notice
   is sent to the Debtors and the Debtors’ attorney by Dakota West Credit Union or its
   attorney. In the event of default and the deed in lieu is transferred out of escrow to
   Dakota West Credit Union, the Debtors would remain liable for any deficiency amount
   that remains after Dakota West Credit Union sells the Perkins County, South Dakota
   Property. Only the Net Sales Proceeds of the Perkins County, South Dakota Property
   would be a credit on Dakota West Credit Union’s claim, with the remaining balance
   being a deficiency that would remain a first priority lien against the Adams County,
   North Dakota Real Property. “Net Sales Proceeds” means the sale or other disposition
   proceeds remaining after deduction from the gross proceeds of the reasonable expenses
   of preparing the Perkins County, South Dakota Property for sale or other disposition,
   advertising the sale or other disposition, reasonable closing costs, and paying
   commissions and other reasonable expenses of selling or otherwise disposing of the
   Perkins County, South Dakota Property, and paying property taxes or superior liens, if
   any. The Debtors agree that a publicly advertised sale by a licensed auctioneer shall be
   reasonable disposition of the Perkins County, South Dakota Property by Dakota West
   Credit Union and is permitted at any time by Dakota West Credit Union after a default
   by Debtors under this Plan. Debtors would be free to bid at any public sale but would
   need to pay the purchase price on the same terms as offered to all other bidders.

   The Debtors agree that in the event a default of the Debtors under this Plan that remains
   uncured after 30 days written notice is sent to the Debtors and the Debtors’ attorney by
   Dakota West Credit Union or its attorney, there is deemed to be good cause for the
   lifting of the stay under section 362 of the Bankruptcy Code upon request of Dakota
   West Credit Union. Dakota West Credit Union or its attorney may file an affidavit of
   default/non-compliance seeking entry of an order granting relief from the automatic
   stay of 11 U.S.C. § 362(a) so that Dakota West Credit Union may pursue its collection
   and enforcement remedies, including recording the deeds in lieu, and pursuing its state
   court remedies. If a response is filed, an evidentiary hearing may be set by the Court. If
   no objection is filed within five calendar days of the filing of the affidavit of
   default/non-compliance, the Court may enter an order granting the Bank relief from the
   automatic stay.
 Case 20-30480      Doc 202     Filed 06/21/21 Entered 06/21/21 15:33:22            Desc Main
                                Document      Page 9 of 49



     EVENTS OF DEFAULT. The following events shall constitute an event of default or
     default under the terms of this Plan as to DWCU.

         a. Any conversion of the present Chapter 12 bankruptcy to a Chapter 7 proceeding
            or any other chapter, or any subsequent or further bankruptcy proceeding.

         b. Failure to make any payment to DWCU of principal or interest when due.

         c. Failure to comply with any of the covenants, conditions, or agreements required
            under the Plan as modified by this Addendum;

         d. Failure to pay property taxes accruing post-petition on the real property that
            serves as collateral for DWCU’s claims.

         e. Failure to discharge liens and encumbrances that impair or obtain priority ahead
            of DWCU’s interests, as that priority existed on September 8, 2020, on the real
            property that serves as collateral for DWCU’s claims.

         f. Dismissal of the current bankruptcy proceedings for any reason.

     Miscellaneous.
            Amendments. Amendments to this Addendum are not binding unless signed in
     writing by the party against whom enforcement is sought.

             Severability. Wherever possible, each provision of this Addendum shall be
     interpreted in such a manner as to be effective and valid under applicable law, but if any
     provision of this Addendum shall be prohibited by or invalid under applicable law, such
     provision shall be ineffective to the extent of such prohibition of this Addendum.

            Effectiveness. This Addendum shall become effective upon confirmation of the
     Plan and this Addendum incorporated into the Plan. In the event the Plan with this
     Addendum incorporated is not confirmed by a non-appealable order of the Bankruptcy
     Court for whatever reason, this Addendum shall be null and void.

             Electronic Execution and Execution in Counterparts. This Addendum may
     be executed simultaneously or in one or more counterparts, each of which shall be
     deemed an original, but all of which together shall constitute one and the same
     instrument. This Addendum may also be executed by signatures sent by facsimile or
     electronic transmission and the reproduction of signatures sent thereby shall be deemed
     as though such reproductions were executed originals thereof.


3.       Class 3. Deere and Company d/b/a John Deere Financial: Class 3 is a fully
secured claim of Deere and Company, based on their proof of claim balance of $7,348.93.
 Case 20-30480        Doc 202     Filed 06/21/21 Entered 06/21/21 15:33:22             Desc Main
                                  Document      Page 10 of 49



This claim is fully secured by a Hiniker 5620 Shredder Serial #23-100 and is allowed post-
petition interest from time of filing until confirmation, up to the value of the collateral,
pursuant to 11 USC 506.

This claim will be amortized at five and one-quarter percent (5.25%) interest as of the date of
filing over three (3) years. Payments of $2,711.24 plus five percent Trustee’s fees
($135.56) will be made annually in November of each year beginning November 30,
2021, until paid in full. As a fully secured creditor, Class 3 is allowed post-petition
interest of 4.25% and reasonable attorney fees from the time of filing until the effective
date of the plan, up to the value of its collateral.

All payments will be paid through the Trustee during the term of the plan and directly by
the
Debtors thereafter. Debtors will hold an auction to sell equipment on or before October
31,
2022, and the proceeds from that sale will be used to directly pay secured creditors. Should
this claim not be paid in full from equipment auction sale, the Debtors shall continue to pay
the annual payment as stated above, with a balloon payment to pay the balance of the claim
in full, no later than 5 years after the effective date of the plan.

4.     Class 4. Farm Credit Leasing Services Corp.: Class 4 is a lease between Debtor
Delroy D. Siewert and Farm Credit Leasing Services Corp. (“FCL”), on a Pro Grader (the
“FCL Lease”). The FCL Lease is assumed. The annual lease payments of $3,666.56 are past
due for the 12/19/19 and 12/20/20 payments, although a partial pre-petition payment of
$367.00 has been credited to the past due amounts. Additionally, late fees of $1,253.88 have
accrued. The past due payments (less the partial payment made) and late fees will be made
within sixty (60) days of the effective date of the plan, plus five percent trustee fees. Two
additional annual lease payments of $3,666.56 plus five percent Trustee’s fees ($183.32) will
be paid to Farm Credit Leasing Services Corp. annually in December of each year, beginning
December 20, 2021, until the FCL Lease term expires, with a purchase option of $3,690.00
on the expiration date, 4/20/2022. If the Debtor elects to exercise the purchase option, such
payment will be made through the Trustee, with five percent trustee’s fees, and upon
payment of all amounts due to Farm Credit Leasing Services Corp., Farm Credit Leasing
Services Corp. will issue a bill of sale to the Debtor conveying all rights, title and interest in
and to the Pro Grader to the Debtor and the Debtor will be authorized to terminate Farm
Credit Leasing's UCC-1 Financing Statement. Farm Credit Leasing Services Corp.'s
ownership of the Pro Grader (and UCC lien on the Pro Grader) shall be retained until all
amounts due from the Debtor to Farm Credit Leasing Services Corp. are fully and
indefeasibly paid. Other than as expressly modified by the plan, the FCL Lease shall remain
in full force and effect, and Farm Credit Leasing Services Corp. be entitled to exercise its
rights under the FCL Lease and applicable law without notice or demand in the event of
Debtor's default under the plan. To the extent additional amounts come due under the FCL
Lease, the Debtor and Farm Credit Leasing will adjust the sum due and the Debtor will
include the amounts in its next scheduled payment.
 Case 20-30480       Doc 202      Filed 06/21/21 Entered 06/21/21 15:33:22            Desc Main
                                  Document      Page 11 of 49



5.      Class 5. Gate City Bank: Class 5 addresses claim #35-1 filed by Gate City Bank
which refers to a 2018 Stock trailer. Gate City Bank has not perfected its security interest in
the trailer. This claim shall be treated as unsecured in its entirety under Article 11: Non-
Priority Unsecured Claims. Gate City Bank shall release/satisfy their liens in the property
within 30 days of the order confirming the plan.

6.      Class 6. Gate City Bank: Class 6 is a fully secured claim of Gate City Bank, based
on the loan statement balance of $5,761.00. This claim is fully secured by a Forest River
Travel Trailer. This debt will be paid by Debtors directly from their monthly employment
income until paid in full.

7.      Class 7. Gate City Bank: Class 7 is a fully secured claim of Gate City Bank, based
on the loan statement balance of $10,695.00. This claim is fully secured by a 2008 Chevy
2500
Pickup. This debt will be paid by Debtors directly from their monthly employment income
until paid in full.

8.     Class 8. Gate City Bank: Class 8 is a fully secured claim of Gate City Bank, based
on the loan statement balance of $12,179.00. This claim is fully secured by a Pontoon
water craft. This debt will be paid by Debtors directly from their monthly employment
income until paid in full.

9.     Class 9. Performance Finance: Class 9 is a fully secured claim of Wayfinder
Financial (Agent for Performance Finance), based on the Proof of Claim balance of
$2,345.65. This claim is fully secured by a 2016 Victory Gunner motorcycle. This debt will
be paid by Debtors “direct” from their monthly employment income until paid in full.

10.    Class 10. Manley J. and Arlene Siewert: Class 10 addresses claim #28-2 filed by
Manley J. and Arlene Siewert. This claim is based refers to 280 acres of real property in
Perkins County, State of South Dakota, described as:

              Section 19: S 1/2, NW 1/4, S 1/2, NW 1/4, and NE 1/4, NW ¼,
              Township 22 North, Range 10 East, Perkins County, South
              Dakota.

Based on the warranty deed conveying their interest to debtor Delroy Siewert, a copy of
which is attached to the proof of claim, this claim is unsecured in its entirety and shall be
paid under Article 11: Non-Priority Unsecured Claims. Manley J. and Arlene Siewert shall
release/satisfy their encumbrances on this parcel within 30 days of the order confirming the
plan.

11.    Class 11. Manley J. and Arlene Siewert: Class 11 is a fully secured claim of
Manley J. and Arlene Siewert, based on proof of claim balance of $58,730.97. This claim is
based on a Contract for Deed with Debtors, fully secured by approximately 320 acres of real
property in Perkins County, State of South Dakota, described as:

               T22 N. R 10 E Of BNPM, Perkins County, SD
               SEC 18: SW ¼ NW ¼; NW ¼ SW ¼ ; E ½ SW ¼; &
               SE ¼ (about 320 acres)
 Case 20-30480       Doc 202      Filed 06/21/21 Entered 06/21/21 15:33:22            Desc Main
                                  Document      Page 12 of 49



The Real Property or its address is commonly known as Rural, Perkins County, SD.

This claim will be amortized at five and one-quarter percent (5.25%) interest as of the
date of filing over thirty (30) years with an annual payment of $4,041.01, plus five
percent Trustee’s
fees ($202.06), due on or before November 30th of each year (beginning November 30,
2021) until paid in full. All payments will be paid through the Trustee during the term of
the plan and directly by the debtors thereafter.

12. Class 12. Union Equipment Finance: Class 12 is a lease between the Debtors and
Union Equipment Finance, LLC, on a 2010 Massey Ferguson Utility Tractor 1532 SN
#JVH60411 and Massey L100 Loader SN #VU4238272038. Said lease is assumed.
Quarterly lease payments of $1,091.40 are past due for the dates 11/2020, 2/2021, and
5/2021 for a total past due of $3,274.20. The past due payments, plus five percent trustee’s
fees, will be made within sixty (60) days of the effective date of the plan. A total of one (1)
quarterly payment of $1,091.40 is due on 8/20/2021, and a purchase option of 10%
($1,400.00) of the total cost on the expiration date of the original term of the lease, will be
paid on 4/20/2022. The payments, plus five percent trustee’s fees, will continue to be paid to
Union Equipment Finance, LLC, as set forth below:

5/20/2020     8/20/2020     11/20/2020     2/20/2021      5/20/2021     8/20/2021      4/20/2022

$1,091.40     $1,091.40     $1,091.40      $1,091.40      $1,091.40     $1,091.40      $1,400.00
Paid          Paid

All payments will be paid through the Trustee during the term of the plan and directly by
the debtors. Payments totaling $5,765.60, plus five percent Trustee’s fees ($288.28) will
be made as set forth in the schedule above.


13.     Class 13. U.S. Department of Agriculture – Farm Service Agency (FSA): Class
13 is the fully secured claim of Farm Service Agency (FSA), based on their promissory
note balance of $419,523.29. This claim is fully secured by real property and equipment.
As a fully secured creditor, Class 3 is allowed post-petition interest and reasonable attorney
fees from the time of filing until the effective date of the plan, up to the value of its
collateral.

This claim will be amortized at five and one-quarter percent (5.25%) interest as of the date
of filing over seven (7) years. Payments of $69,755.54 plus five percent Trustee’s fees
($3,487.78) will be made annually in November of each year, beginning November 30,
2021, until paid in full. The Debtors will hold an auction to sell chattel on or before
October 31, 2022, and the proceeds from that sale will be used to directly pay secured
creditors. Should this claim not be paid in full from equipment auction sale proceeds or
from trustee payments, Debtors shall continue to pay the annual payment as stated above,
with a balloon payment to pay the balance of the claim in full, no later than five (5) years
after the effective date of the plan.
 Case 20-30480        Doc 202     Filed 06/21/21 Entered 06/21/21 15:33:22             Desc Main
                                  Document      Page 13 of 49



FSA will retain its mortgage lien on the Debtor’s real property in North Dakota. In addition
to its pre-petition liens, FSA holds a replacement security interest in livestock and 2021
crops. Except as modified by the confirmed plan, all terms of the FSA loan instruments
(promissory notes, security agreements, and mortgages) remain unimpaired by this Plan,
and the debtors will continue to comply with all regulations and policies governing FSA
loans.

    ARTICLE 10: PRIORITY AND OTHER ADMINISTRATIVE EXPENSE
    CLAIMS

 The trustee will pay in full all claims entitled to priority under § 507(a)(1) through (a)(10),
 including, but not limited to, the following. The amounts listed are estimates. The
 trustee will pay the amounts actually allowed.

 Class 1: Office of State Tax Commissioner. The Office of State Tax Commissioner has
 filed a priority claim in the amount of $432.28. The debtors will pay the claim pursuant to
 the following schedule:


    Payment Due Date              Payment          Trustee’s Fees     Total Payment        Paid by:
                                  Amount
    November 31, 2021              $432.28             $21.62             $453.90           Trustee


                     ARTICLE 11: NON-PRIORITY UNSECURED CLAIMS

Article 11 consists of allowed non-priority unsecured claims, including, but not limited
to, allowed non-priority unsecured claims of creditors which are as a result of damages
arising as a result of the rejection of unexpired leases and/or executory agreements,
allowed non-priority unsecured claims resulting from the value of a secured claim being
of a value less than the creditor’s collateral, allowed non-priority claims of those secured
creditors whose claims are determined to be unsecured, allowed non-priority
governmental claims arising under 11 U.S.C. § 1232, and allowed non-priority
unsecured claims for taxes and penalties which are not included in any other Class.
Payments made to this Class shall be disbursed by the Trustee pro- rata based on the
amount of allowed claims existing on the date of disbursement. Nothing in this Part
shall restrict the debtor, Trustee, or other party from objecting under Fed. R. Bankr. P.
3007 to the allowance of a claim.                   Non-priority unsecured claims total
approximately $286,591.48.


        Claim Number            Creditor Name                                 Claimed Amount
                35              Gate City Bank                                $   12,017.06
                31              Portfolio Recovery Associates, LLC            $      991.56
                30              Dalynn Siewert                                $    4,000.00
                28              Manley and Arlene Siewert                     $   63,625.31
 Case 20-30480        Doc 202     Filed 06/21/21 Entered 06/21/21 15:33:22              Desc Main
                                  Document      Page 14 of 49



                27              Daluss Siewert                                   $   4,000.00
                25              STATE TAX COMMISSIONER                           $     432.28
                22              David and Virginia Conner                        $ 112,730.28
                20              UMB Bank, N.A.                                   $ 16,362.07
                18              John Deere Financial                             $ 13,687.98
                13              JPMorgan Chase Bank, N.A.                        $   4,243.40
                12              Credit Bureau of Bismarck, Inc.                  $   4,050.57
                11              Robert Heinz                                     $   6,000.00
                10              Quantum3 Group LLC as agent for                  $   1,673.93
                                Crown Asset Management LLC
                8               Helena Agri-Enterprises, LLC                 $      6,748.87
                7               Midland Credit Management, Inc.              $     15,555.86
                6               Midland Credit Management, Inc.              $      3,442.38
                5               Capital One Bank (USA), N.A.                 $     11,583.04
                4               Farm Credit Leasing Services Corp.           $        467.71
                3               LVNV Funding, LLC                            $        940.87
                2               Credit Bureau of Bismarck, Inc.              $      4,038.31

                                                              TOTAL:         $ 286,591.48

The priority class (but not including attorney’s fees) and non-priority unsecured class of
claims will be paid in full under the terms of this plan and any modified plan filed in this
case. The debtors shall remit to the Trustee all disposable income and, if necessary,
liquidate non-exempt assets to pay this amount by the third anniversary of the effective
date of the plan.

                    ARTICLE 12: 11 U.S.C. § 1232 GOVERNMENTAL
                                             CLAIMS
Governmental claims arising under 11 U.S.C. § 1232 (1) shall be treated as non-
priority
unsecured claims arising before the date on which the petition is filed; (2) shall be treated
under Article 11 of the plan (Non-Priority Unsecured Claims), provided that the claim is not
otherwise disallowed, (3) shall not be entitled to priority treatment under 11 U.S.C. § 507;
and (4) shall be discharged in accordance with 11 U.S.C. §§ 1228 & 1232. If the debtor
files a tax return after the filing of the petition for a period in which a claim under 11 U.S.C.
§ 1232(a) arises, and the claim relates to the tax return, the debtor shall serve notice of the
claim pursuant to 11 U.S.C. §
1232(d)(2). Nothing in this Part shall restrict the debtor, Trustee, or other party from
objecting under Fed. R. Bankr. P. 3007 to the allowance of a claim.


                     ARTICLE 13: EXECUTORY CONTRACTS AND
                                     LEASES
This Part shall consist of all leases and executory contracts not already classified by this
Chapter 12 Plan. The debtors hereby ASSUME all leases as provided in this Chapter 12
plan. The assumption of these executory contracts is in the best interest of the estate in that
these lease/contracts support debtor’s farm operation.
 Case 20-30480       Doc 202      Filed 06/21/21 Entered 06/21/21 15:33:22            Desc Main
                                  Document      Page 15 of 49



The debtors hereby ASSUME all executory contracts held with the United States
Department of Agriculture, Including PLC Program Contracts on Farm No.’s 1480, 3623,
and 4061, as well as any Agricultural Risk Coverage – County Options and Price Loss
Coverage (PLC) contract(s).
Except those held with the United States Department of Agriculture, any other executory
contracts not assumed in this plan or listed in Schedule G of the bankruptcy schedules are
rejected. Any damages from such rejected leases are to be included in Article 11.

              ARTICLE 14: EXECUTION OF PLAN AND CASH FLOW
                                ANALYSIS
The debtors propose to continue their farming operations and make the plan payments
out of farm or other income. The debtors' projections of income, operating expenses,
and plan payments are attached as an exhibit.
                                 ARTICLE 15: GENERAL
                                     PROVISIONS

1.       The Court shall retain jurisdiction over the debtors and his property for the term of
the plan.

2.     As part of the continuing farm operation, the debtors shall submit operating reports
and bank statements on a monthly basis to the Chapter 12 Trustee. The debtors shall
provide the Chapter 12 Trustee copies of tax returns annually once filed.

3.        For the duration of the Chapter 12 plan, the debtors shall seek court approval to use,
sell, or lease property outside the ordinary course of business.

4.       Either the debtors or any creditor may record this plan and the Order confirming this
plan with the Office of the County Recorder of each county in which the debtors have an
interest in real estate without violation of the automatic stay.

5.          The Debtors may request the Court to modify this Plan before or after
confirmation in accordance with the provisions of 11 U.S.C. Section 1222 or Section 1229.

                             ARTICLE 16: OTHER PROVISIONS

Binding Effect. Except as provided in 11 U.S.C. § 1228(a), the provisions of this Plan shall,
upon confirmation, bind the Debtor, each and every creditor of this estate, and each party in
interest, whether or not the claim of such creditor or party is provided for by the Plan
and whether or not such creditor or party has accepted or has rejected the Plan.

Completition of the Plan. Upon the payment by the Debtor of the sums required under
this Plan, the real and personal property provided for in this Plan shall be owned by the
Debtor free and clear of any lien or mortgage interest of any nature whatsoever held by any
creditor of this estate except to the extent that said lien or mortgage interest is specifically
allowed by this Plan.

Good Faith of Debtors. The Debtor represents that it is within Debtor’s ability to carry out
this Plan, and the Plan is submitted in good faith.
 Case 20-30480       Doc 202     Filed 06/21/21 Entered 06/21/21 15:33:22    Desc Main
                                 Document      Page 16 of 49




Dated this 21st day of June, 2021.



                                          _/s/ Delroy Siewert
                                          Delroy Siewert, Debtor



                                           /s/ Cindy Siewert
                                          Cindy Siewert, Joint Debtor



                                          _/s/ Bruce L. Madlom
                                          Bruce L. Madlom (ND Atty Lic.# 04716)
                                          Attorney at Law
                                          1330 Gateway Drive SW
                                          P.O. Box 9693
                                          Fargo, ND 58106-9693
                                          (701) 235-0505
                                          ATTORNEY FOR DEBTORS
                 Case 20-30480                        Doc 202     Filed 06/21/21 Entered 06/21/21 15:33:22                           Desc Main
                                                                  Document      Page 17 of 49



                                                                       EXHIBIT A




Property Valuations
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


     Part 1:       Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

           No. Go to Part 2.
           Yes. Where is the property?

1.1.                                                       What is the property?                          Do not deduct secured claims or exemptions. Put the
1206Highway12W                                             Check all that apply.                          amount of any secured claims on Schedule D:
                                                                                                          Creditors Who Have Claims Secured by Property.
Street address, if available, or other descrip tion
                                                               Single-family home
                                                               Duplex or multi-unit building             Current value of the       Current value of the
                                                                                                          entire property?           portion you own?
                                                               Condominium or cooperative
Reeder                           ND 58649                      Manufactured or mobile home                        $453,000.00              $453,000.00
City                              State    ZIP Code
                                                               Land
                                                               Investment property                       Describe the nature of your ownership
                                                                                                          interest (such as fee simple, tenancy by the
Adams                                                          Timeshare
                                                                                                          entireties, or a life estate), if known.
Coun ty                                                        Other BuildingsandFeedlot

                                                           Who has an interest in the property?
                                                                                                          Homestead
Homestead                                                  Check one.
48 Acres ND Land and
Farmstead/Feedlot                                              Debtor 1 only                                Check if this is community property
                                                                                                              (see instructions)
T 130, N R 98W                                                 Debtor 2 only
                                                               Debtor 1 and Debtor 2 only
Dakota West Appraisals $305,000                                At least one of the debtors and another
2016 Appraisal Valuation $453,000                          Other information you wish to add about this item, such as local
                                                           property identification number:




                                                                                Page 1
                 Case 20-30480                        Doc 202     Filed 06/21/21 Entered 06/21/21 15:33:22                                   Desc Main
                                                                  Document      Page 18 of 49

                                                                          EXHIBIT A
1.2.                                                       What is the property?                              Do not deduct secured claims or exemptions. Put the
10579156thAve                                              Check all that apply.                              amount of any secured claims on Schedule D:
                                                                                                              Creditors Who Have Claims Secured by Property.
Street address, if available, or other descrip tion
                                                               Single-family home
                                                               Duplex or multi-unit building                 Current value of the           Current value of the
                                                                                                              entire property?               portion you own?
                                                               Condominium or cooperative
Hettinger                        ND 58639                      Manufactured or mobile home                              $999,000.00                $999,000.00
City                              State    ZIP Code
                                                               Land
                                                               Investment property                           Describe the nature of your ownership
                                                                                                              interest (such as fee simple, tenancy by the
Perkins                                                        Timeshare
                                                                                                              entireties, or a life estate), if known.
Coun ty                                                        Other Buildings

                                                           Who has an interest in the property?
                                                                                                              LandandBuildings
SD Farm Land and Buildings - 600                           Check one.
Acres
                                                               Debtor 1 only                                    Check if this is community property
                                                                                                                  (see instructions)
                                                               Debtor 2 only
                                                               Debtor 1 and Debtor 2 only
                                                               At least one of the debtors and another

                                                           Other information you wish to add about this item, such as local
                                                           property identification number:

Perkins County, SD; SD Farm Land and Buildings - 600 Acres
Sec 18 SW 1/4, NW 1/4 $ NW 1/4, SW 1/4, E 1/2, SW 1/4, SE 1/4.
Sec 19 S 1/2, NW 1/4, S 1/2, NW 1/4, and NE 1/4, NW 1/4.

Dakota West Appraisals $818,000
2016 Appraisal Valuaton $999,000
Secured by SD Assignment of Rents ??
Purchased by Contract for Deed??

1.3.                                                       What is the property?                              Do not deduct secured claims or exemptions. Put the
3928WardAve                                                Check all that apply.                              amount of any secured claims on Schedule D:
Street address, if available, or other descrip tion                                                           Creditors Who Have Claims Secured by Property.
                                                               Single-family home
                                                               Duplex or multi-unit building                 Current value of the           Current value of the
                                                                                                              entire property?               portion you own?
                                                               Condominium or cooperative
Spearfish                        SD 57783                      Manufactured or mobile home                              $345,000.00                $115,000.00
City                              State    ZIP Code
                                                               Land
                                                               Investment property                           Describe the nature of your ownership
                                                                                                              interest (such as fee simple, tenancy by the
Lawrence                                                       Timeshare
                                                                                                              entireties, or a life estate), if known.
Coun ty                                                        Other

                                                           Who has an interest in the property?
                                                                                                              RealProperty
Property in Spearfish, SD (parents                         Check one.
house)
(Debtor and 2 others) Property (house                          Debtor 1 only                                    Check if this is community property
                                                                                                                  (see instructions)
in Spearfish, SD) Debtor's father lives                        Debtor 2 only

there.                                                         Debtor 1 and Debtor 2 only
(Debtor 1 has 1/3rd interest of                                At least one of the debtors and another
$345,000.00]                                               Other information you wish to add about this item, such as local
                                                           property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here..........................................................
                                                                                                                                       ...        $1,567,000.00




                                                                               Page 2
                 Case 20-30480          Doc 202         Filed 06/21/21 Entered 06/21/21 15:33:22                          Desc Main
                                                        Document      Page 19 of 49

                                                                EXHIBIT A
     Part 2:      Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.
3.     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

          No
          Yes

3.1.                                             Who has an interest in the property?          Do not deduct secured claims or exemptions. Put the
Make:                    Chevrolet               Check one.                                    amount of any secured claims on Schedule D:
                                                                                               Creditors Who Have Claims Secured by Property.
Model:                   2500 Pickup                Debtor 1 only

Year:                    2008                       Debtor 2 only                             Current value of the       Current value of the
                                                                                               entire property?           portion you own?
Approximate mileage:
                                                    Debtor 1 and Debtor 2 only
                                                    At least one of the debtors and another             $18,000.00                $18,000.00
Other information:
2008 Chevrolet 2500 Pickup FMV                      Check if this is community property
$18,000                                              (see instructions)
{Farm Vehicle}
3.2.                                             Who has an interest in the property?          Do not deduct secured claims or exemptions. Put the
Make:                    GMC                     Check one.                                    amount of any secured claims on Schedule D:
                                                                                               Creditors Who Have Claims Secured by Property.
Model:                   Acadia                     Debtor 1 only

Year:                    2011                       Debtor 2 only                             Current value of the       Current value of the
                                                                                               entire property?           portion you own?
Approximate mileage:
                                                    Debtor 1 and Debtor 2 only
                                                    At least one of the debtors and another               $4,895.00                $4,895.00
Other information:
2011 GMC Acadia KBB $4,895                          Check if this is community property
                                                     (see instructions)
4.     Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

          No
          Yes

4.1.                                             Who has an interest in the property?          Do not deduct secured claims or exemptions. Put the
Make:                    Victory                 Check one.                                    amount of any secured claims on Schedule D:
                                                                                               Creditors Who Have Claims Secured by Property.
Model:                   Gunner                     Debtor 1 only

Year:                    2016                       Debtor 2 only                             Current value of the       Current value of the
                                                                                               entire property?           portion you own?
Other information:
                                                    Debtor 1 and Debtor 2 only
                                                    At least one of the debtors and another               $7,805.00                $7,805.00
2016 Victory Gunner Motorcycle;
NADA $7,805 (average retail)
                                                    Check if this is community property
                                                     (see instructions)
4.2.                                             Who has an interest in the property?          Do not deduct secured claims or exemptions. Put the
Make:                    Forest River            Check one.                                    amount of any secured claims on Schedule D:
                                                                                               Creditors Who Have Claims Secured by Property.
Model:                   29' Travel Trailer         Debtor 1 only

Year:                    2003                       Debtor 2 only                             Current value of the       Current value of the
                                                                                               entire property?           portion you own?
Other information:
                                                    Debtor 1 and Debtor 2 only
                                                    At least one of the debtors and another               $1,500.00                $1,500.00
2003 Forest River 29' Travel Trailer
FMV $1,500
[totaled out by insurance co. - hail
                                                    Check if this is community property
                                                     (see instructions)
damage]




                                                                    Page 3
                Case 20-30480                 Doc 202            Filed 06/21/21 Entered 06/21/21 15:33:22                                    Desc Main
                                                                 Document      Page 20 of 49

                                                                          EXHIBIT A
4.3.                                                     Who has an interest in the property?                 Do not deduct secured claims or exemptions. Put the
Make:                       Sun Tracker                  Check one.                                           amount of any secured claims on Schedule D:
                                                                                                              Creditors Who Have Claims Secured by Property.
Model:                      21' Pontoon w/trailer  Debtor 1 only
Year:                       2009                             Debtor 2 only                                   Current value of the           Current value of the
                                                                                                              entire property?               portion you own?
Other information:
                                                             Debtor 1 and Debtor 2 only
                                                             At least one of the debtors and another                      $10,380.00                 $10,380.00
2009 Sun Tracker 21' Pontoon
w/trailer
KBB $10,380
                                                             Check if this is community property
                                                              (see instructions)
4.4.                                                     Who has an interest in the property?                 Do not deduct secured claims or exemptions. Put the
Make:                       Keystone                     Check one.                                           amount of any secured claims on Schedule D:
                                                                                                              Creditors Who Have Claims Secured by Property.
Model:                      Vr1 29' Travel Trailer  Debtor 1 only
Year:                       2008                             Debtor 2 only                                   Current value of the           Current value of the
                                                                                                              entire property?               portion you own?
Other information:
                                                             Debtor 1 and Debtor 2 only
                                                             At least one of the debtors and another                      $13,695.00                 $13,695.00
2008 Keystone Vr1 29' Travel Trailer
KBB $13,695
                                                             Check if this is community property
                                                              (see instructions)
4.5.                                                     Who has an interest in the property?                 Do not deduct secured claims or exemptions. Put the
Make:                       Crestliner                   Check one.                                           amount of any secured claims on Schedule D:
                                                                                                              Creditors Who Have Claims Secured by Property.
Model:                      17' boat w/trailer               Debtor 1 only

Year:                       1977                             Debtor 2 only                                   Current value of the           Current value of the
                                                                                                              entire property?               portion you own?
Other information:
                                                             Debtor 1 and Debtor 2 only
                                                             At least one of the debtors and another                       $2,500.00                  $2,500.00
1977 Crestliner 17' boat w/trailer FMV
$2,500
                                                             Check if this is community property
                                                              (see instructions)
5.     Add the dollar value of the portion you own for all of your entries from Part 2, including any
       entries for pages you have attached for Part 2. Write that number here..........................................................
                                                                                                                                       ...            $58,775.00


     Part 3:      Describe Your Personal and Household Items
                                                                                                                                             Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.

6.     Household goods and furnishings
       Examples: Major appliances, furniture, linens, china, kitchenware

          No
          Yes. Describe..... ......
                               Household goods and furnishings (kitchen, bathrooms, bedrooms, living                                                   $1,000.00
                                 room and laundry room)
7.     Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                  music collections; electronic devices including cell phones, cameras, media players, games

          No
          Yes. Describe..... ......
                               Electronics indluding: 2 televisions, 2 mobile phones, 3 older cameras,                                                   $400.00
                                 computer, etc.
8.     Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                  stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

          No
          Yes. Describe..... ......
                                  Collectibles including: family antiques and books, etc.                                                                $500.00




                                                                               Page 4
                  Case 20-30480                             Doc 202                 Filed 06/21/21 Entered 06/21/21 15:33:22                                                                   Desc Main
                                                                                    Document      Page 21 of 49

                                                                                                 EXHIBIT A
9.     Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
                 canoes and kayaks; carpentry tools; musical instruments

           No
           Yes. Describe...... ......
                                 Sport and Hobby equipment: treadmill                                                                                                                                              $200.00

10.    Firearms
       Examples: Pistols, rifles, shotguns, ammunition, and related equipment

           No
           Yes. Describe...... ......
                                 Firearms including: 2 shotguns, rifle, pistol, and ammunition, etc.                                                                                                               $500.00

11.    Clothes
       Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        No
        Yes. Describe...... ......
                              Wearing apparel including: clothing, shoes, and accessories                                                                                                                          $500.00


12.    Jewelry
       Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                 gold, silver

           No
           Yes. Describe...... ......                                                                                                                                                                          $1,100.00
                                          Jewelry: costume jewelry and 2 wedding rings, etc.

13.    Non-farm animals
       Examples: Dogs, cats, birds, horses

        No
        Yes. Describe...... ......       Barn cats                                                                                                                                                                    $1.00

14.    Any other personal and household items you did not already list, including any health aids you
       did not list

           No
           Yes. Give specific
            information.............. ........


15.    Add the dollar value of all of your entries from Part 3, including any entries for pages you have
       attached for Part 3. Write the number here..........................................................................................................
                                                                                                                                                           .............                                     $4,201.00


     Part 4:         Describe Your Financial Assets
                                                                                                                                                                                              Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                              portion you own?
                                                                                                                                                                                              Do not deduct secured
                                                                                                                                                                                              claims or exemptions.

16.    Cash
       Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
                 petition

           No
           Yes......................................................................................................................................C
                                                                                                                                                     . ..a..s..h..:......................................................$150.00




                                                                                                        Page 5
                 Case 20-30480                              Doc 202             Filed 06/21/21 Entered 06/21/21 15:33:22              Desc Main
                                                                                Document      Page 22 of 49

                                                                                        EXHIBIT A
17.   Deposits of money
      Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
                 brokerage houses, and other similar institutions. If you have multiple accounts with the same
                 institution,                                    list                                      each.

         No
         Yes..............................                        Institution name:

           17.1.         Checking account:                         (Debtor1)Checkingaccount:GateCityBankendingin*9579                             $27.00
           17.2.         Checking account:                         (Joint)Checkingaccount:BankoftheWest*1134                                     $220.00
           17.3.         Checking account:                         (Joint) Checking account: Pioneer Bank & Trust
                                                                   ending in *0541                                                               $200.00
           17.4.         Other financial account: Comdata Fuel Card                                                                              $100.00
18.   Bonds, mutual funds, or publicly traded stocks
      Examples: Bond funds, investment accounts with brokerage firms, money market accounts

         No
         Yes.............................. Institution or issuer name:

19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
      an interest in an LLC, partnership, and joint venture

         No
         Yes. Give specific
          information about
          them...............................N
                                             ...a..m
                                                   ...e...o..f..e. ntity:                                           % of ownership:

20.   Government and corporate bonds and other negotiable and non-negotiable instruments
      Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
      Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

         No
         Yes. Give specific
          information about
          them...............................I.s..s..u..e..r..n..a..m
                                                                    . e:

21.   Retirement or pension accounts
      Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
                profit-sharing plans

         No
         Yes. List each
          account separately.                   Type of account:                Institution name:
22.   Security deposits and prepayments
      Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
      companies, or others

         No
         Yes..............................                                 Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............................. Issuer name and description:
24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
      26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

         No
         Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
      powers exercisable for your benefit

         No
         Yes. Give specific
          information about them


                                                                                            Page 6
               Case 20-30480                       Doc 202          Filed 06/21/21 Entered 06/21/21 15:33:22                        Desc Main
                                                                    Document      Page 23 of 49

                                                                         EXHIBIT A
26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property;
      Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

         No
         Yes. Give specific
          information about them

27.   Licenses, franchises, and other general intangibles
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

         No
         Yes. Give specific
          information about them

Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.
28.   Tax refunds owed to you

         No
         Yes. Give specific information                                                                                Federal:
          about them, including whether
          you already filed the returns                                                                                 State:
          and the tax years....................... ..............
                                                                                                                        Local:

29.   Family support
      Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

         No
         Yes. Give specific information                                                                    Alimony:

                                                                                                             Maintenance:

                                                                                                             Support:

                                                                                                             Divorce settlement:

                                                                                                             Property settlement:

30.   Other amounts someone owes you
      Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
                compensation, Social Security benefits; unpaid loans you made to someone else

         No
         Yes. Give specific information


31.   Interests in insurance policies
      Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

         No
         Yes. Name the insurance
          company of each policy
          and list its value................     Company name:                             Beneficiary:                      Surrender or refund value:

                                                 (Debtor 2) Jackson National Term
                                                 Life Insurance                            Spouse                                                 $1.00
                                                 (Debtor 1) Protective Life Insurance      Spouse                                                 $1.00
32.   Any interest in property that is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
      entitled to receive property because someone has died

         No
         Yes. Give specific information




                                                                            Page 7
                Case 20-30480                      Doc 202              Filed 06/21/21 Entered 06/21/21 15:33:22                                                  Desc Main
                                                                        Document      Page 24 of 49

                                                                                   EXHIBIT A
33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
      Examples: Accidents, employment disputes, insurance claims, or rights to sue

          No
          Yes. Describe each claim........


34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
      rights to set off claims

          No
          Yes. Describe each claim........


35.   Any financial assets you did not already list

          No
          Yes. Give specific information


36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have
      attached for Part 4. Write that number here.........................................................................................................
                                                                                                                                                          ..............     $699.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37.   Do you own or have any legal or equitable interest in any business-related property?

          No. Go to Part 6.
          Yes. Go to line 38.

                                                                                                                                                                  Current value of the
                                                                                                                                                                  portion you own?
                                                                                                                                                                  Do not deduct secured
                                                                                                                                                                  claims or exemptions.
38.   Accounts receivable or commissions you already earned

          No
          Yes. Describe..


39.   Office equipment, furnishings, and supplies
      Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
                 desks, chairs, electronic devices

          No
          Yes. Describe..


40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

          No
          Yes. Describe.. See continuation page(s).                                                                                                                       $590,145.00

41.   Inventory

          No
          Yes. Describe..




                                                                                           Page 8
                Case 20-30480                       Doc 202             Filed 06/21/21 Entered 06/21/21 15:33:22                                                  Desc Main
                                                                        Document      Page 25 of 49

                                                                                   EXHIBIT A
42.   Interests in partnerships or joint ventures

          No
          Yes. Describe........N
                                ..a
                                  ..m
                                    ...e
                                       . of entity:                                                                                   % of ownership:

43.   Customer lists, mailing lists, or other compilations

          No
          Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                 No
                 Yes. Describe..... .........
44.   Any business-related property you did not already list

          No
          Yes. Give specific information.

45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have
      attached for Part 5. Write that number here.........................................................................................................
                                                                                                                                                          ..............   $590,145.00


 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

          No. Go to Part 7.
          Yes. Go to line 47.
                                                                                                                                                                  Current value of the
                                                                                                                                                                  portion you own?
                                                                                                                                                                  Do not deduct secured
                                                                                                                                                                  claims or exemptions.
47.   Farm animals
      Examples: Livestock, poultry, farm-raised fish

          No
          Yes.... Farm animals including: butcher steer                                                                                                                      $1,000.00


48.   Crops--either growing or harvested

          No
          Yes. Give specific            See continuation page(s).                                                                                                          $154,000.00
           information................. .........

49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

          No
          Yes.... Farm shop tools inclulding: hand tools, power tools                                                                                                        $3,500.00

50.   Farm and fishing supplies, chemicals, and feed

          No
          Yes.... Farm Supply and Feed                                                                                                                                      $10,000.00

51.   Any farm- and commercial fishing-related property you did not already list

          No
          Yes. Give specific
           information................. .........

52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have
      attached for Part 6. Write that number here.........................................................................................................
                                                                                                                                                          ..............   $168,500.00




                                                                                        Page 9
                 Case 20-30480                       Doc 202              Filed 06/21/21 Entered 06/21/21 15:33:22                                                        Desc Main
                                                                          Document      Page 26 of 49

                                                                                      EXHIBIT A
 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above
53.   Do you have other property of any kind you did not already list?
      Examples: Season tickets, country club membership

          No
          Yes. Give specific information.
            Garage and Yard items including: hobby shop & garden tools $800, Bad Boy 72" lawn mower
            $2,500, greenhouse $750, lawn shed $1000, enclosed trailer $750, etc.                                                                                                          $5,800.00

54.   Add the dollar value of all of your entries from Part 7. Write that number here...............................................
                                                                                                                                    ..                                                    $5,800.00


 Part 8: List the Totals of Each Part of this Form

55.   Part 1: Total real estate, line 2...............................................................................................................................
                                                                                                                                                                      ............... $1,567,000.00
56.   Part 2: Total vehicles, line 5                                                                           $58,775.00

57.   Part 3: Total personal and household items, line 15                                                         $4,201.00

58.   Part 4: Total financial assets, line 36                                                                        $699.00

59.   Part 5: Total business-related property, line 45                                                        $590,145.00

60.   Part 6: Total farm- and fishing-related property, line 52                                               $168,500.00

61.   Part 7: Total other property not listed, line 54                                          +                 $5,800.00

                                                                                                                                        Copy personal
62.   Total personal property.               Add lines 56 through 61..................                        $828,120.00               property total                 +             $828,120.00

63.   Total of all property on Schedule A/B.                     Add line 55 + line 62................................................................................................$
                                                                                                                                                                                      ...2..,.3. 95,120.00




                                                                                             Page 10
           Case 20-30480           Doc 202       Filed 06/21/21 Entered 06/21/21 15:33:22   Desc Main
                                                 Document      Page 27 of 49

                                                        EXHIBIT A
40. Machinery,fixtures,equipment,suppliesyouuseinbusiness,andtoolsofyourtrade(details):

    Farm Vehicles including:                                                                    $109,545.00

    2006 Ford 350 Diesel Pickup KBB $8,545;
    1997 Ford F350 Diesel Pickup (svc body) $7,500;
    1999 Semi - Freightliner FMV $14,500;
    1989 Semi - Volvo FMV 6,000;
    1973 Semi-tractor-IH-Box & Hoist FMV $6,000;
    1983 Hopper Trailer FMV $8,000;
    2001 Van Trailer 53' FMV $2,500;
    (2) Van Trailers 28' FMV $6,000; Roofs are bad;
    (3) Van Trailers 48' (Storage) $6,000;
    2018 Svc Trailer-welder/generator/torch $5,000;
    (3) Car Trailers 18' bumber hitch FMV $4,000;
    2012 Flat Bed Trailer 26' Fifth Wheel FMV $6,500;
    1973 Truck-IH-1600 Tandem FMV $4,000;
    19?? Truck-IH-?.?T w/Box & Hoist FMV $5,000;
    1970 Ford F600 Truck FMV $2,500;
    Side-by-Side FMV $6,500;
    2018 UTV-Can Am-4x4 FMV $7,500;
    2000 Chevrolet Suburban FMV $2,000; Trans weak
    1989 Chevrolet Suburban FMV $1,500.
    2010 MF 4610M Tractor and Loader FMV $42,500                                                 $42,500.00

    32' Sooner Stock Trailer                                                                     $23,000.00




                                                          Page 11
      Case 20-30480         Doc 202     Filed 06/21/21 Entered 06/21/21 15:33:22             Desc Main
                                        Document      Page 28 of 49

                                               EXHIBIT A
Machinery and Equipment including:                                                               $415,100.00
Misc Chisel Plows FMV $1,500;
Tractor CASE 2590 FMV $10,000;
Tractor CASE 2090 FMV $15,000; (clutch is out)
Tractor CASE 2690 4x4 FMV $13,000;
Tractor CASE 600 FMV $500; (needs assembly)
Tractor Ford 2000 FMV $3,500;
Tractor CIH 7110 FMV $20,000;
Tractor MF 165 w/loader FMV $6,500;
Payloader Ford A64 FMV $18,000;
Skid Steer CASE 1845 FMV $5,000;
Skid Steer CASE 1830 FMV $7,000;
Pallet and Grapple forks and buckets FMV $4,500
Skid Steer - Back Hoe FMV $2,500;
Fork Lift Hyster FMV $1,000; (not running)
(2) Augers Mayrath 10"x 80' FMV $1,000;
Auger 10"x 40' w/10 hp Elec Motor FMV $500;
Auger Westfield 10"x 80' w/swing out FMV $6,500;
Grain Vac Walinga 510 FMV $1,500;
Hopper Cone FMV $6,500;
(2) Silo unloaders Goliath FMV $15,000;
Stalk Chopper Hiniker FMV $17,000;
Hydroswing New Holland 116 FMV $4,000;
Combine MF 852 FMV $1,000; (needs Strawalker);
(2) Swathers Versatile 400 FMV $1,500 & Parts;
(6) Combines w/headers MF parts? FMV $8,000;
Baler CAT RB563 FMV $13,900;
Unloading Dock Portable/Steel FMV $10,000; *(Custom built by debtor value is sentimental);
Bale Picker Vermeer FMV $7,500;
Feeder Box Meyerink 480 FMV $32,000;
Hay Grinder Roto FMV $12,000;
Corral System OK FMV $12,000;
Livestock Chute/Scale Titan Hydraulic $17,000;
Roller Mill Peerless FMV $6,500; (gear box is out);
Windmill and Tank FMV $3,500;
Solar Pumping System FMV $2,500;
Propane Tank 100 gallon FMV $2,500;
(5) Poly Tanks FMV $10,000;
Grain cleaner w/screens FMV $500;
Generator 9,000 watt FMV $500;
Generator KW PTO FMV $5,000;
Man Lift FMV $4,500;
Tree Spade CASE FMV $4,500;
Cement Mixer 3 point FMV $500;
Finishing Mower 3 point FMV $500;
Misc. Equipment & Scrap Iron FMV $7,500;
Sprayer Apache Self-Propelled FMV $50,000;
Sprayer Flexcoil 120' FMV $1,000;
Side Dresser 16 Row FMV $9,000;
Grass Drill Great Plains FMV $28,000;
Air Seeder CIH 8500 FMV $5,000;
Corn Planter White 12 Row FMV $1,000;
Disk CIH 496 32' FMV $7,500;
Harrow Herman 35' FMV $500;
Plow Melroe 7 bottom; (Scrap Value $ ??)
Rotary Hoe Yetter 30' FMV $1,000;
Plow CASE 6 bottom w/packer; (Scrap Value $ ??)



                                                    Page 12
             Case 20-30480            Doc 202      Filed 06/21/21 Entered 06/21/21 15:33:22   Desc Main
                                                   Document      Page 29 of 49

                                                        EXHIBIT A
48.   Crops--eithergrowingor harvested(details):
      Corn in field                                                                                 $4,000.00

      Approx. 1,500 tons of hay in round bales                                                    $150,000.00




                                                           Page 13
               Case 20-30480             Doc 202          Filed 06/21/21 Entered 06/21/21 15:33:22                    Desc Main
                                                          Document      Page 30 of 49




                                                    Exhibit B - Living Expenses




Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


     Part 1:     Describe Your Household
1.     Is this a joint case?

          No. Go to line 2.
          Yes. Does Debtor 2 live in a separate household?
                 No
                 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.     Do you have dependents?              No

       Do not list Debtor 1 and         
       Debtor 2.




3.     Do your expenses include                    No
       expenses of people other than
                                                   Yes
       yourself and your dependents?


     Part 2:     Estimate Your Ongoing Monthly Expenses



Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                           Yourexpenses

4.     The rental or home ownership expenses for your residence.                                          4.
       Include first mortgage payments and any rent for the ground or lot.
       If not included in line 4:

       4a. Real estate taxes                                                                              4a.                      $22.00

       4b. Property, homeowner's, or renter's insurance                                                   4b.

       4c. Home maintenance, repair, and upkeep expenses                                                  4c.                     $200.00
       4d. Homeowner's association or condominium dues                                                    4d.




                                                                       Page 1
                Case 20-30480              Doc 202         Filed 06/21/21 Entered 06/21/21 15:33:22   Desc Main
                                                           Document      Page 31 of 49

                                                                 EXHIBIT B
                                                                                                       Your expenses

5.    Additional mortgage payments for your residence, such as home equity loans             5.

6.    Utilities:

      6a. Electricity, heat, natural gas                                                     6a.               $350.00
      6b.    Water, sewer, garbage collection                                                6b.                  $0.00
      6c.    Telephone, cell phone, Internet, satellite, and                                 6c.               $304.00
             cable services
      6d. Other. Specify: AT&TWireless                                                       6d.               $170.00
7.    Food and housekeeping supplies                                                         7.               $550.00
8.    Childcare and children's education costs                                               8.

9.    Clothing, laundry, and dry cleaning                                                    9.               $140.00
10.   Personal care products and services                                                    10.                $64.00
11.   Medical and dental expenses                                                            11.              $250.00
12.   Transportation. Include gas, maintenance, bus or train                                 12.               $300.00
      fare. Do not include car payments.
13.   Entertainment, clubs, recreation, newspapers,                                          13.              $100.00
      magazines, and books
14. Charitable contributions and religious donations                                         14.

15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a.    Life insurance                                                                 15a.              $202.53
      15b.    Health insurance                                                               15b.

      15c.    Vehicle insurance                                                              15c.               $210.00
      15d.    Other insurance. Specify:                                                      15d.

16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16.
17.   Installment or lease payments:

      17a.    Car payments for Vehicle 1      2008 Chevy 2500                                17a.              $345.00
      17b.    Car payments for Vehicle 2      Pontoon                                        17b.               $156.00
      17c.    Other. Specify: Motorcycle(Debtor2)                                            17c.               $234.04
      17d.    Other. Specify:                                                                17d.

18. Your payments of alimony, maintenance, and support that you did not report as            18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19.   Other payments you make to support others who do not live with you.
      Specify:                                                                               19.




                                                                       Page 2
              Case 20-30480             Doc 202         Filed 06/21/21 Entered 06/21/21 15:33:22           Desc Main
                                                        Document      Page 32 of 49

                                                                    EXHIBIT B
20.   Other real property expenses not included in lines 4 or 5 of this form or on
      Schedule I: Your Income.
      20a.   Mortgages on other property                                                        20a.

      20b.   Real estate taxes                                                                  20b.

      20c.   Property, homeowner's, or renter's insurance                                       20c.

      20d.   Maintenance, repair, and upkeep expenses                                           20d.

      20e.   Homeowner's association or condominium dues                                        20e.

21.   Other. Specify: PetExpenses(household)                                                    21.    +           $50.00
22.   Calculate your monthly expenses.

      22a.   Add lines 4 through 21.                                                            22a.             $3,647.57

      22b.   Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.   22b.

      22c.   Add line 22a and 22b. The result is your monthly expenses.                         22c.             $3,647.57




                                                                          Page 3
 Case 20-30480        Doc 202     Filed 06/21/21 Entered 06/21/21 15:33:22   Desc Main
                                  Document      Page 33 of 49


                                           EXHIBIT C

                  PROJECTED FARM OPERATION CASH FLOW 2021

                                         EXPENSES
Crop Ground Expenses
Fuel                                                 $4,000.00
Seed                                                 $6,700.00
Fertilizer (378 acres x 25)                          $9,450.00
Chemicals (378 acres x 20)                           $7,560.00
Repairs                                              $1,500.00
                                         Subtotal:                           $29,210.00

Alfalfa Ground Expenses
Bale Netwrap                                         $1,875.00
Chemicals (400 acres x 5)                            $2,000.00
Fuel (400 x 2.5 gal $2.00)                           $2,000.00
Repairs                                              $2,500.00
                                         Subtotal:                            $8,375.00

Lease Expenses
                                    Frank Sack Lease Expense
160 acre pasture, lease to sublet                    $800.00
                                  Carol Lindquist Lease Expense
155.99 tillable acres
151.53 tillable acres
320 acres pasture & grazing ground, sublease out
                                                     $8,500.00
Lease Payment May 1st
Lease Payment November 1st                           $8,500.00
                                         Subtotal:                           $17,800.00

Cattle Expenses
Purchase 50 hd late bred cows 1,250 lbs x .64 per
                                                     $40,000
lb = $800 per head x 50
                                         Subtotal:                           $40,000.00

                                   TOTAL FARM OPERATION EXPENSES: $ 95,385.00

Creditor Payments
AGCO Finance - $9,027.68
Dakota West Credit Union - $68,429.23
Deere and Company - $1,281.57
Farm Credit Leasing Services - $3,973.00
Manley & Arlene Siewert - $4,377.76
Manley & Arlene Siewert - $4,041.01
Union Equipment Finance - $1,032.87                       CREDITOR PAYMENTS AND
Farm Service Agency - $69,755.54                          FARM OPERATION EXPENSES
Total Creditor Payments: $161,918.66                      COMBINED TOTAL: $257,303.66
               Case 20-30480             Doc 202         Filed 06/21/21 Entered 06/21/21 15:33:22                                   Desc Main
                                                         Document      Page 34 of 49




                                                                 Exhibit D




                                                                   Income

        Employment
1.     Fill in your employment
       information.                                            Debtor1                                         Debtor2ornon-filingspouse
       If you have more than one
       job, attach a separate page    Employment status              Employed                                        Employed
       with information about                                        Not employed                                    Not employed
       additional employers.
                                      Occupation               TruckDriver                                      Cashier
       Include part-time, seasonal,
       or self-employed work.         Employer's name          SynergyRVTransport                              Bronson'sMarketplace

       Occupation may include         Employer's address       2448E.KercherRd                                  312Highway12E
       student or homemaker, if it                             Number Street                                    Number Street
       applies.




                                                               Goshen                       IN      46526       Bowman                 ND      58623
                                                               City                         State   Zip Code    City                   State   Zip Code
                                      How long employed there?           2years                                         1year3months

     Part 2:     Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1         For Debtor 2 or
                                                                                                                 non-filingspouse
2.     List monthly gross wages, salary, and commissions (before all               2.                $0.00             $1,941.87
       payroll deductions). If not paid monthly, calculate what the monthly wage
       would be.
3.     Estimate and list monthly overtime pay.                                     3.   +             $0.00                 $0.00
4.     Calculate gross income. Add line 2 + line 3.                                4.                $0.00             $1,941.87




                                                                          Page 1
              Case 20-30480            Doc 202         Filed 06/21/21 Entered 06/21/21 15:33:22                          Desc Main
                                                       Document      Page 35 of 49

                                                                        Exhibit D
                                                                                          For Debtor 1       For Debtor 2
                                                                                  4.           $0.00         $1,941.87
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                            5a.           $0.00          $330.12
     5b.   Mandatory contributions for retirement plans                           5b.           $0.00             $0.00
     5c. Voluntary contributions for retirement plans                             5c.           $0.00             $0.00
     5d.   Required repayments of retirement fund loans                           5d.           $0.00             $0.00
     5e. Insurance                                                                5e.           $0.00            $0.00
     5f. Domestic support obligations                                             5f.           $0.00            $0.00
     5g.   Union dues                                                             5g.           $0.00             $0.00
     5h.   Other deductions.
           Specify: Seecontinuationsheet                                          5h. +         $0.00           $115.92
6.   Add the payroll deductions.      Add lines 5a + 5b + 5c + 5d + 5e + 5f +     6.            $0.00          $446.04
     5g + 5h.
7.   Calculate total monthly take-home pay.        Subtract line 6 from line 4.   7.            $0.00         $1,495.83
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business            8a.       $2,399.48              $0.00
         Net income from operating a farm (including tree sales):
                                                                                           $17,609.44
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                   8b.           $0.00              $0.00
     8c. Family support payments that you, a non-filing spouse, or a              8c.           $0.00              $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                8d.           $0.00              $0.00
     8e. Social Security                                                          8e.           $0.00              $0.00
     8f.   Other government assistance that you regularly receive
           Include cash assistance and the value (if known) or any non-
           cash assistance that you receive, such as food stamps
           (benefits under the Supplemental Nutrition Assistance Program)
           or housing subsidies.
           Specify:                                                               8f.           $0.00              $0.00
     8g. Pension or retirement income                                             8g.           $0.00              $ 0,.090 . 3
     8h. Other monthly income.
         Specify:                                                                 8h. +         $0.00              $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.       9.            $0.00              $0.00

10. Calculate monthly income. Add line 7 + line 9.                                10.                    +      $1,495.83    =    $21,504.75
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
                                                                                           $20,008.92




                                                                         Page 2
             Case 20-30480            Doc 202   Filed 06/21/21 Entered 06/21/21 15:33:22                 Desc Main
                                                Document      Page 36 of 49


                                                        Exhibit D
5h.   Other Payroll Deductions (details)                                   For Debtor 1   For Debtor 2
      DentalInsurance                                                                          $15.75
      LifeInsurance                                                                            $49.21
      VisionInsurance                                                                            $9.75
      AccidentInsurance                                                                        $41.21

                                                                 Totals:          $0.00       $115.92




                                                        Page 3
            Case 20-30480           Doc 202   Filed 06/21/21 Entered 06/21/21 15:33:22     Desc Main
                                              Document      Page 37 of 49
                                                     Exhibit D
8a. Attached Statement (Debtor 1)

                                                   Farming Income

Gross Monthly Income:                                                                            $34,883.75

Expense                                            Category                      Amount

(See Expenses Listed on Court Docket #108)         Farm Expenses              $17,450.92
Total Monthly Expenses                                                                           $17,450.92
Net Monthly Income:                                                                              $17,432.83




                                                       Page 4
            Case 20-30480           Doc 202    Filed 06/21/21 Entered 06/21/21 15:33:22    Desc Main
                                               Document      Page 38 of 49

                                                       Exhibit D
8a. Attached Statement (Debtor 1)
                                              Tree Sales/Nursery/Landscaping

Gross Monthly Income:                                                                              $287.08

Expense                                              Category                     Amount

Taxes                                                Taxes                        $48.80
Supplies                                             Supplies                     $46.25
Fuel                                                 Gasoline                     $15.42
Total Monthly Expenses                                                                             $110.47
Net Monthly Income:                                                                                $176.61




                                                        Page 5
            Case 20-30480           Doc 202   Filed 06/21/21 Entered 06/21/21 15:33:22     Desc Main
                                              Document      Page 39 of 49

                                                     Exhibit D
8a. Attached Statement (Debtor 1)
                                              Synergy RV (Truck Driving)

Gross Monthly Income:                                                                             $5,618.11

Expense                                            Category                      Amount

Taxes                                              Taxes                       $1,404.52
Fuel Expenses                                      Gasoline                    $1,527.60
Tolls (from pay stubs)                             Tolls                          $40.00
Wash (from pay stubs)                              Truck Maintenance              $49.42
Pre-Pull (from pay stubs)                          Storage/Delivery charge        $64.17
Indiana Campground                                 Lot Rent                      $132.92
Total Monthly Expenses                                                                            $3,218.63

Net Monthly Income:                                                                               $2,399.48




                                                         Page 6
Case 20-30480       Doc 202      Filed 06/21/21 Entered 06/21/21 15:33:22       Desc Main
                                 Document      Page 40 of 49



                                          Exhibit E
                                 PROJECTED FARM INCOME

Cattle Income
Sale of 48 hd x 1400 lbs x .75 = $1050 hd               $50,400.00
Sale of 45 hd calves 400 lb x 1.70 = $680 hd            $32,640.00
                                          Subtotal:                              $83,040.00

Owned Property Income
                   Hettinger Property (North ½ - South Dakota Farm 320 acres)
87.26 acres crop ground, oats 80 bu
                                                    $20,940.00
per acre = 6,980 x 3.00
101.99 acres alfalfa ground,
                                                    $30,500.00
3 ton acre = 305 x 100
                   Hettinger Property (South ½ - South Dakota Farm 280 acres)
136.92 acres crop ground
                                                    $32,859.00
Oats 80 bu per acre = 10,953 x 3.00
74.45 acres grass alfalfa ground
                                                    $14,800.00
2 ton acre = 148 x 100

Corn left standing in field to bale in spring
                                                        $4,000.00
100 ton x 40 per ton
Hay 1000 ton x $130                                     $130,000.00
                                            Subtotal:                           $233,099.00

Leased Land Income
                                   Daluss & Dalynn Siewert Lease
70 acres alfalfa 3 ton acre 210 ton x 60% = 126
                                                       $12,600.00
ton x 100
                                      Frank Sack Lease Income
160 acre pasture, lease $800, to sublet                $1,600.00
                                   Carol Lindquist Lease Income
155.99 acres alfalfa ground, 2 ton = 311 x 100         $31,100.00
151.53 acres crop ground, wheat 35 bu/acre =
                                                       $29,166.00
5303 bu x 5.50
320 acres pasture & grazing ground, sublease out       $8,000.00
                                           Subtotal: .                            $82,466.00 .

TOTAL PROJECTED FARM INCOME:                                                    $ 398,605.00 .
              Case 20-30480           Doc 202       Filed 06/21/21 Entered 06/21/21 15:33:22                  Desc Main
                                                    Document      Page 41 of 49
                                                             EXHIBIT F

                                                         LIQUIDATION ANALYSIS

                                                   MARKET                                DEBTOR'S        EXEMPT
 PROPERTY                                           VALUE                LIENS            EQUITY         AMOUNT        BALANCE

Real Property                                     $1,567,000.00         $498,094.88      $1,068,905.12   $20,000.00   $1,048,905.12
Cash on hand                                              $150.00                $0.00        $150.00         $0.00        $150.00

Checking accounts, CD's etc.                              $547.00                $0.00        $547.00         $0.00        $547.00

Household goods and furnishings                          $1,400.00               $0.00      $1,400.00         $0.00      $1,400.00

Books, pictures, antiques, collections                    $500.00                $0.00        $500.00         $0.00        $500.00

Wearing apparel                                           $500.00                $0.00        $500.00      $500.00           $0.00

Furs and jewelry                                         $1,100.00               $0.00      $1,100.00         $0.00      $1,100.00

Firearms, sports and hobby equipment                      $700.00                $0.00        $700.00         $0.00        $700.00

Interests in insurance policies                             $2.00                $0.00          $2.00         $2.00          $0.00

Motor vehicles and accessories                       $22,895.00          $10,695.00        $12,200.00    $12,200.00          $0.00

Boats, motors, and accessories                       $35,880.00          $20,831.00        $16,848.00     $1,200.00     $15,648.00

Machinery, equipment, supplies used in bus         $600,145.00        $1,194,025.53        $11,989.07         $0.00     $11,989.07

Animals                                                  $1,001.00               $0.00      $1,001.00     $1,000.00          $1.00

Crops                                              $154,000.00          $835,046.58             $0.00         $0.00          $0.00

Farming equipment and implements                         $3,500.00               $0.00      $3,500.00         $0.00      $3,500.00

Farm supplies, chemicals, and feed                   $10,000.00                  $0.00     $10,000.00         $0.00     $10,000.00

Other personal property of any type                      $5,800.00               $0.00      $5,800.00         $0.00      $5,800.00

TOTAL:                                            $2,405,120.00       $2,558,692.99      $1,135,142.19   $34,902.00   $1,100,240.19

SummaryofLiquidationResults
               Amount Available on Liquidation:                $1,135,142.19
                     Less Exempted Amounts:                       $34,902.00
                    Less Liquidation Expenses:                         $0.00
                     Less Administrative Fees:                         $0.00
                           Remaining Balance:                  $1,100,240.19

                         Payments to Priority Claims:                $4,600.00
                     Available to General Unsecured:           $1,095,640.19

        Total of General Unsecured under Chapter 7:              $702,400.04
                 Percent Distribution under Chapter 7:              100.00%
      Case 20-30480    Doc 202   Filed 06/21/21 Entered 06/21/21 15:33:22             Desc Main
                                 Document      Page 42 of 49
                                          Exhibit G-1
                            AGCO Loan Amortization Schedule

                      $51,767.52 Loan Amortization Schedule @ 5.25% APR

                                7 annual payments of $9,027.68
                             $11,426.23 in total interest paid. Please
                               allow for slight rounding dierences.



Pmt                   Payment              Principal                Interest              Balance

      1                  $9,027.68               $6,309.89                $2,717.79         $45,457.63

  Year 1                 $9,027.68               $6,309.89                $2,717.79         $45,457.63

      2                  $9,027.68               $6,641.15                $2,386.53         $38,816.48

  Year 2                 $9,027.68               $6,641.15                $2,386.53         $38,816.48

      3                  $9,027.68               $6,989.81                $2,037.87         $31,826.67

  Year 3                 $9,027.68               $6,989.81                $2,037.87         $31,826.67

      4                  $9,027.68               $7,356.78                $1,670.90         $24,469.89

  Year 4                 $9,027.68               $7,356.78                $1,670.90         $24,469.89

      5                  $9,027.68               $7,743.01                $1,284.67         $16,726.88

  Year 5                 $9,027.68               $7,743.01                $1,284.67         $16,726.88

      6                  $9,027.68               $8,149.52                 $878.16           $8,577.36

  Year 6                 $9,027.68               $8,149.52                 $878.16           $8,577.36

      7                  $9,027.67               $8,577.36                 $450.31                $0.00

  Year 7                 $9,027.67               $8,577.36                 $450.31                $0.00

 Grand Total            $63,193.75              $51,767.52               $11,426.23
Case 20-30480   Doc 202   Filed 06/21/21 Entered 06/21/21 15:33:22   Desc Main
                          DocumentExhibitPage
                                          G-2 43 of 49
                          Dakota West Credit Union
Case 20-30480   Doc 202      Filed 06/21/21 Entered 06/21/21 15:33:22                   Desc Main
                             Document      Page 44 of 49
                                     Exhibit G-3
                                  Deere & Company
                                 Amortization Schedule
          Principal: $7,348.93
          Interest Rate: 5.25%
          Payment Interval: Daily
          # of Payments: 3
          Payment: $2,711.24
                                   Schedule of Payments
                                   Please allow for slight rounding
                                              differences.
            Pmt #          Date    Payment Principal Interest Balance
                    1 May 25, 2022 $2,711.24 $2,325.42 $385.82 $5,023.51
                        Year 1         $2,711.24 $2,325.42 $385.82 $5,023.51
                    2 May 25, 2023     $2,711.24 $2,447.51 $263.73 $2,576.00
                        Year 2         $2,711.24 $2,447.51 $263.73 $2,576.00
                    3 May 25, 2024     $2,711.24 $2,576.00 $135.24              $0.00
                        Year 3         $2,711.24 $2,576.00 $135.24              $0.00
          Grand Total                    $8,133.72      $7,348.93     $784.79

                                          Close Window




                                         Exhibit G-3
Case 20-30480   Doc 202   Filed 06/21/21 Entered 06/21/21 15:33:22   Desc Main
                          Document Exhibit G-445 of 49
                                        Page

                    Farm Credit Leasing Services Corp.
Case 20-30480   Doc 202   Filed 06/21/21 Entered 06/21/21 15:33:22   Desc Main
                          Document      Page 46 of 49
                                    Exhibit G-5

                            Manley Siewert (280) 30 x 5.25
Case 20-30480   Doc 202   Filed 06/21/21 Entered 06/21/21 15:33:22   Desc Main
                          Document      Page 47 of 49
                                    Exhibit G-6

                          Manley and Arlene Siewert (320 acres)
Case 20-30480   Doc 202   Filed 06/21/21 Entered 06/21/21 15:33:22   Desc Main
                          DocumentExhibit G-7
                                        Page 48 of 49

                      Union Equipment Finance, L.L.C.
Case 20-30480   Doc 202    Filed 06/21/21 Entered 06/21/21 15:33:22   Desc Main
                           Document Exhibit G-849 of 49
                                         Page

                          Farm Service Agency (FSA)
